Case: 16-15047       Date Filed: 05/01/2017       Page: 1 of 3


                                                                      [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 16-15047
                               ________________________

                          D.C. Docket No. 5:14-cv-01823-CLS



BRENDA MORGAN,

                                                                         Plaintiff-Appellant,

                                            versus

LAWRENCE COUNTY COMMISSION,

                                                                        Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                        (May 1, 2017)

Before ED CARNES, Chief Judge, ROSENBAUM and HIGGINBOTHAM, *
Circuit Judges.

PER CURIAM:

       *
         Honorable Patrick E. Higginbotham, United States Circuit Judge for the Fifth Circuit,
sitting by designation.
              Case: 16-15047     Date Filed: 05/01/2017    Page: 2 of 3


      Brenda Morgan appeals the district court’s grant of summary judgment on

her retaliation claim in favor of her former employer, the Lawrence County

Commission. Morgan contends that after she filed an EEOC discrimination charge

the Lawrence County Commission retaliated against her, engaging in several

adverse actions.

      We evaluate retaliation claims like Morgan’s that are based entirely on

circumstantial evidence under the framework established by the Supreme Court in

McDonnell Douglas Corp. v. Green, 511 U.S. 792, 93 S. Ct. 1817 (1973). See

Furcron v. Mail Ctrs. Plus, LLC, 843 F.3d 1295, 1310 (2016). Under that

framework:

      Once a plaintiff establishes a prima facie case of retaliation, the
      burden of production shifts to the defendant to rebut the presumption
      by articulating a legitimate, non-discriminatory reason for the adverse
      . . . action. . . . If the defendant carries this burden of production, the
      presumption raised by the prima facie case is rebutted, . . . and drops
      from the case . . . . After the defendant makes this showing, the
      plaintiff has a full and fair opportunity to demonstrate that the
      defendant’s proffered reason was merely a pretext to mask
      discriminatory actions.

See Bryant v. Jones, 575 F.3d 1281, 1307–08 (11th Cir. 2009).

      Even assuming that Morgan established a prima facie case of retaliation, the

Commission proffered legitimate reasons for its decisions to terminate her

employment with the County and to decline to hire her as the director of the

Lawrence County Emergency Management Agency. And Morgan has failed to


                                          2
               Case: 16-15047   Date Filed: 05/01/2017   Page: 3 of 3


create a genuine dispute of material fact as to whether those proffered reasons were

merely pretextual. While temporal proximity can serve as evidence of pretext, in

the particular circumstances of this case the temporal proximity between the

Commission’s actions and Morgan’s EEOC complaint — whether considered

alone or in combination with the other evidence Morgan has presented — is not

sufficient to do so.

      For that reason, the judgment of the district court is AFFIRMED.




                                         3